DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/01/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no attached document corresponding to the cited NPL “TSA, Youtube video 2016”. A screenshot of the pertinent subject matter submitted as NPL will satisfy this requirement.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A: A passive conveyor (Figs. 3A-B and Paragraph [0081])
B: An active conveyor (Paragraph [0050]-[0051])
Further an election is necessary between:
I: a mesh conveyor (See Paragraph [0052])
II: A solid roller conveyor (see paragraph [0013])

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with David Conklin on 02/10/2021 a provisional election was made without traverse to prosecute the invention of A and II, currently reading on claims 21-40.  Affirmation of this election must be made by applicant in replying to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 21 recites the limitation “a support surface having a length that is approximately equal to a length of a container” (emphasis added) and specifically the limitation “a container” renders the limitation indefinite. Firstly, because it is not clear whether the container recited is the same as the container recited in the preamble of the claim, and secondly for the reason that the length of the support surface is not determinable as the length of the container is not determinable because of the ambiguity of the container itself. Amending the limitation to read “a support surface having a length that is approximately equal to a length of the container” will resolve both of these issues. Furthermore the recitation of “a container” in line 3 of the claim should read “the container” for clarity.
	Claims 25, 28, 33, 39 all recite the limitation “a container” and should recited “the container” in all instances for clarity.
	Claim 35 similarly recites the limitation “said proximal support surface having a length that is approximately equal to a length of a container, and said distal support surface having a length that is less than a length of a container”, which is indefinite for the same reasons set forth in the rejection of claim 21 above. Amending the limitation to read “said proximal support surface having a length that is approximately equal to a length of the container, and said distal support surface having a length that is less than a length of the container”.
	The remaining claims are rejected for being dependent on at least one of the claims above for at least the reasons set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-31, 33-35, and 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayton (US 2013/0277574).
Regarding claim 21, Dayton (US 2013/0277574) teaches a device for disinfecting a container (abstract), said device comprising: a housing having an upstream opening (Figs. 10 and 11 aperture 20 proximate inlet tray 20), a downstream opening (Fig. 10 opening on opposite side proximate tray 86), and an interior (inside device 10), said upstream opening comprising a channel to receive a rim of a container (Fig. 11 shows lateral side members 117 meeting with the aperture at side 122 that forms a channel therebetween at the aperture 120; Paragraph [0114]); a pathway extending between the upstream opening and the downstream opening (internal pathway from inlet tray 80 to outlet tray 86), said pathway comprising a lateral channel in alignment with the channel of the upstream opening (Fig. 11 shows lateral spaces between rollers 82 that reads on the limitation of lateral channel and as they are parallel to said aperture they are also in alignment with said channel at the upstream opening), said pathway further comprising a support surface having a length that is approximately equal to a length of a container (an internal wall of chamber 21 particularly that close to the light 38 having a length that could be equal to the length of a container); and a light source positioned within the housing and in proximity to the pathway, said support surface being interposed between the light source and the 
	Regarding claim 23, Dayton further teaches the light source is a UV lamp (Paragraph [0112]).
	Regarding claim 24, Dayton further teaches the upstream opening comprises an open position and closed position (Figs. 10 and 11 rollers 30 with peripheral surfaces, Paragraph [0055]). The rollers can deform and further be adjusted in position that allow an item therein but maintain a light seal that blocks light from escaping the device. The position letting an item pass through reads on an opening position and a different position where light cannot pass reads on a closed position.
	Regarding claim 25, Dayton further teaches the open position permits passage of a container into the upstream opening, and wherein the closed position is achieved when a container is positioned within the upstream opening (Paragraph [0055]). The rollers can deform and thus could still be closed when the phone is at the opening and they can both rotate and be adjusted in their spacing thus having an open position. Furthermore, if the phone is within the aperture 20 but not between the rollers 30 yet the rollers could be said to be in a closed position
	Regarding claim 26, Dayton further teaches the closed position substantially prevents the antimicrobial wavelength from passing through the upstream opening (Paragraph [0055]).
	Regarding claim 27, Dayton further teaches the downstream opening comprises an open position and a closed position (See rejection of claim 24).
	Regarding claim 28, Dayton further teaches the open position permits passage of a container into the downstream opening, and wherein the closed position is achieved when a container is positioned within the downstream opening (See rejection of claim 25).
	Regarding claim 29, Dayton further teaches the closed position substantially prevents the antimicrobial wavelength from passing through the downstream opening (See rejection of claim 26).

	Regarding claim 31, Dayton further teaches the conveyor is at least partially transparent to the antimicrobial wavelength (There are gaps between rollers 82 where light can pass through).
	Regarding claim 33: Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). The device taught by Dayton is reasonably capable of performing the claimed limitation and is expected to do so, for example and without limitation, by adjusting the speed of the motor 36.
	Regarding claim 34:  Apparatus claims cover what a device is, not what a device does. See the rejection of claim 33. The device taught by Dayton is reasonably capable of performing the claimed function and is expected to do so.
	Regarding claim 35, Dayton teaches a device for disinfecting a container (Figs. 10 and 11 aperture 20 proximate inlet tray 20), said device comprising: a housing having an upstream Figs. 10 and 11 aperture 20 proximate inlet tray 20), a downstream opening (Fig. 10 opening on opposite side proximate tray 86), and an interior (inside device 10); a pathway extending between the upstream opening and the downstream opening (internal pathway from inlet tray 80 to outlet tray 86), said pathway comprising a proximal support surface and a distal support surface (each bank of rollers 82), said proximal support surface having a length that is approximately equal to a length of a container (the rollers 82 have a dimension that could be identified as a length that could be equal to a dimension of a container), and said distal support surface having a length that is less than a length of a container (the other bank of rollers 82 have another dimension that could be identified as a length could be shorter than a length of a container, which as claimed may be another and different container); and a light 
	Regarding claim 37, Dayton teaches the light source is a UV lamp (Paragraph [0112]).
	Regarding claim 38, Dayton teaches the upstream opening and the downstream opening each comprise an open position and a closed position (See rejections of claim 24 and 27).
	Regarding claim 39, Dayton teaches the open position permits passage of a container into the upstream opening or the downstream opening, and wherein the closed position is achieved when the container is positioned within the upstream opening or the downstream opening (See rejections of claims 25 and 28).
	Regarding claim 40, the closed position substantially prevents the antimicrobial wavelength from passing through the upstream opening or the downstream opening (See rejection of claims 26 and 29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 2013/0277574) in view of Garret (US 2017/002089)
	Regarding claims 22 and 36, Dayton appears to be silent with regards to a pulsed gas discharge lamp.
	Garret (US 2017/0028089) teaches pulsed gas discharge lamps are known in the art for the use of producing UV light for sterilization (Paragraph [0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dayton such that the lamp is a pulsed gas discharge lamp as taught by Garret to arrive at the claimed invention. One would have been motivated to do so in order to use a known and effective lamp type in order to arrive at an improved device. All the claimed features exist in the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayton (US 2013/0277574) in view of Alzeer (US 2018/0343898).
Regarding claim 32, Dayton appears to be silent with regards to the material that the rollers 82 are fabricated from.
	Alzeer (US 2018/0343898) teaches a disinfecting conveyor system using UV light wherein the conveyor is translucent to UV light (Paragraph [0008]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dayton such that the rollers 82 are fabricated from a material translucent to UV light as taught by Alzeer to arrive at the claimed invention. One would have been motivated to do so to better expose the object to UV light for better sterilization.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 27, 30-32, and 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10, 12-13, and 20 of U.S. Patent No. 10,842,894. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application anticipates each and every limitation of claim 1 of the instant application. Further the dependent claims 2-4, 6-8, 10, 12-13, and 20 of the reference application teach each and every limitation of dependent claims 22-24, 27, 30-32 and 34 of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scholle (US 4,417,607) teaches a conveyor system with lateral channels therewithin.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1796